Exhibit 10.4
 
JAVELIN PHARMACEUTICALS, INC.
 
2005 OMNIBUS STOCK INCENTIVE PLAN
 
 
RESTRICTED STOCK UNIT AGREEMENT
 
This restricted stock unit agreement (the “Agreement”), dated __________ (the
"Grant Date"), is delivered by Javelin Pharmaceuticals, Inc. (the "Company") to
______________ (the "Grantee").
 
1.  Grant of Restricted Stock Units.  The Company has established a RSU Account
on the Grantee's behalf under the Javelin Pharmaceuticals, Inc, 2005 Omnibus
Stock Incentive Plan (the "Plan"), and credited it with RSUs as provided on
Schedule I attached hereto.  Unless otherwise defined herein, capitalized terms
used in this Agreement shall have the meaning ascribed to such terms in the
Plan.
 
2.  Nature of Restricted Stock Unit.  The RSUs represent an unfunded and
unsecured promise by the Company to pay amounts in the future in accordance with
this Award.  The RSUs do not entitle Grantee to vote any Shares or to receive
dividends.  The RSUs may not be transferred, assigned, hypothecated, pledged, or
otherwise encumbered or subjected to any lien, obligation, or liability of the
Grantee.
 
3.  Vesting of the RSUs.  The RSUs  will vest as provided on Schedule I.
Furthermore, in the event of Grantee's death or disability, the RSUs will become
fully vested.
 
4.  Payment of the RSUs.  Upon Grantee's satisfaction of the applicable vesting
conditions, the Company will immediately distribute a Share to Grantee for each
RSU credited to Grantee's RSU Account.  In all events the Company shall
distribute Shares to the Grantee in satisfaction of the RSUs no later than March
15 of the year following the year in which the RSUs vest.
 
5.  409A Change in Control Event.  A 409A Change in Control Event shall mean a
change in the effective control of the Company.  A change in the effective
control of the Company shall occur on the date that either (A) any one person,
or more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires (or has acquired during the twelve (12)
month period ending on the date of the most recent acquisition by such person or
persons) ownership of stock of Company possessing [thirty (30%)] percent or more
of the total voting power of the stock of Company; or (B) a majority of members
of Company’s Board of Directors is replaced during any twelve (12) month period
by Directors whose appointment or election is not endorsed by a majority of the
members of the Company’s Board of Directors prior to the date of the appointment
or election, provided that this sub-section (B) is inapplicable where a majority
shareholder of Company is another corporation.
 
In the event a Change in Control event or Corporate Transaction occurs which is
not a 409A Change in Control Event, all RSUs under this Agreement shall become
fully vested immediately.  The RSUs will not become distributable (because of
the Change in Control event or Corporate Transaction), however, but will
continue to be subject to the distribution dates in Schedule I.
 
In the event a Change in Control event or Corporate Transaction occurs which is
a 409A Change in Control Event, all RSUs under this Agreement shall become fully
vested and distributable immediately. The Company will distribute a Share to
Grantee for each RSU credited to Grantee's RSU Account under this Agreement and
in full satisfaction of the RSUs as soon as administratively feasible and in no
event later than 60 days from the date of the 409A Change in Control Event.
 
 
1

--------------------------------------------------------------------------------

 
 
6.  No Implied Rights.   Nothing contained in this Agreement or in the Plan
shall confer upon Grantee any right with respect to the terms of or continuation
of Grantee’s employment with the Company, or to interfere with the right of the
Company to terminate Grantee’s employment at any time, with or without cause.
 
7.  Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
laws provisions.
 
8.  Taxes.   The Company does not make any representation to Grantee, by way of
this Agreement or otherwise, with respect to the actual tax consequences of the
RSUs granted or any subsequent disposition of the Shares acquired under the
RSUs. Grantee agrees to make appropriate arrangements with the Company for the
satisfaction of all federal, state, local, and foreign income and employment tax
withholding requirements applicable to the RSUs.  Grantee acknowledges and
agrees that the Company may refuse to deliver Shares if such withholding
amounts, if required, are not satisfied.
 
9.  Internal Revenue Code Section 83(b).  Pursuant to Section 83(b) of the U.S.
Internal Revenue Code of 1986, as amended, the Grantee will not be entitled to
make an election to be taxed upon grant of the RSUs.
 
10.   Internal Revenue Code Section 409A.  This Agreement is intended to comply
with the requirements of Code Section 409A, and the Agreement shall be
interpreted in accordance with such requirements.  Notwithstanding any other
provisions of this Agreement to the contrary, any payment otherwise due to
Grantee upon Grantee’s termination from employment with the Company shall not be
made until and unless such termination from employment constitutes a “Separation
from Service”, as such term is defined under Code Section 409A.  The preceding
provision shall have no effect on payments otherwise due or payable under this
Agreement to Grantee or on Grantee’s behalf, which are not on account of
Grantee’s termination from employment with the Company, including as a result of
Grantee’s death.  Furthermore, if the Company reasonably determines that Grantee
is a “Specified Employee” as defined by Code Section 409A, upon termination of
Grantee’s employment for any reason other than death (whether by resignation or
otherwise), no payment may be paid to Grantee earlier than six months after the
date of termination of Grantee’s employment if such payment would violate Code
Section 409A, and the regulations issued thereunder, and payment shall be made,
on the date that is six months and one day after the termination of Grantee’s
employment. Each payment made under this agreement shall be designated as a
“separate payment” for purposes of Code Section 409A.
 
11.  Agreement Subject to Plan.  This Agreement is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  In the event of a conflict
between the terms and conditions of the Plan and this Agreement, the terms and
conditions of the Plan shall prevail.  In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Awards
related thereto, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan, and (iii) make all other determinations deemed necessary
or advisable for the administration of the Plan.  Its determination shall be
conclusive and binding upon Grantee, and shall be given the maximum deference
permitted by law.    Grantee acknowledges by signing this Agreement that he has
received and reviewed a copy of the Plan.
 
12.  Entire Agreement.   This Agreement and the Plan constitute the entire
agreement between the Company and Grantee with respect to the RSUs granted
herein.


 
2

--------------------------------------------------------------------------------

 
 

 
JAVELIN PHARMACEUTICALS, INC.
 
         
 
By:
                           

 
The undersigned hereby acknowledges receipt of the foregoing Agreement and a
copy of the Plan, and agrees to be bound by all of the terms and conditions
herein and therein with respect to the RSUs granted herein.
 
GRANTEE:
 

 
Signature
 
Print Name
 
Address (Street)
 
(City, State, Zip Code)
 
Social Security Number
 
Dated:                                                           

 
 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
 
Grant Date:
__________
   
Number of RSUs:
__________ (“Total Units”)
    Vesting Schedule:   

 
 

Portion of Total Units Vesting Date            

 
Distribution Schedule:
 

 

Portion of Total Units Distribution Date            

 
 
4